Attorney’s Docket Number: MI22-7126
Filing Date: 10/29/2019 
Applicants: Yang et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the election/amendment filed on 6/6/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of invention I, reading on a device, and species 3, reading on figures 14 and 11C, in the reply filed on 6/6/2022, is acknowledged.  The applicants indicated that claims 1-22 and 24 read on the elected invention and species.  The examiner agrees.  Accordingly, claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.
Amendments Status
The amendment filed on 6/6/2022 has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action are claims 1-24.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5-7 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 10-2006-0059543).

Regarding claim 1, Kim (see, e.g., fig. 8) shows all aspects of the instant invention including an integrated assembly comprising:
A digit line 207a comprising a first conductive material and extending substantially horizontally
An interconnect 207 extending upwardly from the digit line and comprising a second conductive material
An active region 201 comprising semiconductor material over the interconnect and extending substantially horizontally
First 205 and second 204 source/drain regions in the semiconductor material
A channel region within the semiconductor material and between the first 205 and second 204 source/drain regions
A transistor gate 203 operatively proximate the channel region
A storage-element 214 electrically coupled with the first 205 source/drain region
wherein the interconnect 207 electrically couples the second 204 source/drain region with the digit line 207a.
Regarding claim 5, Kim (see, e.g., fig. 8) shows the assembly wherein:
The channel region is a first channel region
The transistor gate 203 is a first transistor gate
The storage-element 214 is a first storage-element
The active region 201 includes a second channel region on an opposing side of the second 204 source/drain region from the first channel region
The active region 201 includes a third 205 source/drain region on an opposing side of the second channel from the second 204 source/drain region
A second transistor gate 203 is operatively proximate the second channel region
A second storage-element 214 is electrically coupled with the third 205 source/drain region
Regarding claims 6 and 7, Kim (see, e.g., fig. 8) shows that the first and second storage elements 214 include one or more of capacitors.
Regarding claim 13, Kim (see, e.g., fig. 8) shows that the digit line is supported by a base having a planar, horizontal upper surface, and that the digit line extends along a direction which is within 10° of a parallel line to the horizontal upper surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8, 9, 14-16, 19, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Guo (US 2020/0066730).

Regarding claim 2, Kim (see, e.g., fig. 8) shows most aspects of the instant invention including an assembly comprising a digit line 207a comprising a first conductive material and an interconnect 207 extending from the digit line and comprising a second conductive material.  Kim, however, fails to specify that the first and second materials be compositionally different.  Guo (see, e.g., figs. 6A and 6B), in a similar assembly to Kim, teaches an assembly 100 comprising a digit line 148 comprising a first conductive material and an interconnect 146 extending from the digit line and comprising a second conductive material.  Guo also teaches that the first and second conductive materials may be compositionally different (see, e.g., par. 0046).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to use different compositions for the first and second conductive materials of Kim because materials with different compositions have been known and used in the semiconductor art for the digit line and interconnects, as taught by Guo, and selecting materials for their conventional use would have been common sense by the skilled artisan.  KSR International Co. v. Teleflex Inc., 550 U.S.--,82 USPQ2d 1385 (2007).
Regarding claim 3, Guo (see, e.g., par. 0046) teaches that the first and second conductive material are metal-containing materials.
Regarding claim 4, Guo (see, e.g., fig. 8 and par. 0046) teaches that the second conductive material 207 is directly against the first conductive material 207a.  He also teaches that the first conductive material comprises tungsten, and that the second conductive material comprises a material nitride.
Regarding claims 8 and 9, see the comments stated below in paragraphs 18-20 with respect to claims 14-16, which are considered to be repeated here.
Regarding claim 14, Kim (see, e.g., fig. 8) shows most aspects of the instant invention including an integrated assembly comprising:
An active region 201 comprising semiconductor material
First 205, second 204, and third 205 source/drain regions included in the active region
A first channel region with the semiconductor material and between the first 205 and second 204 source/drain regions
A second channel region within the semiconductor material and between the second 204 and third 205 source/drain regions
A digit line 207a electrically coupled with the second source/drain region 204
A first transistor gate 203 operatively proximate the first channel region
A second transistor gate 203 operatively proximate the second channel region
A first storage-element 214 electrically coupled to the first 205 source/drain region
A second storage-element 214 electrically coupled with the third 205 source/drain region
Kim, however, fails to specify that the semiconductor material 201 includes at least one element selected from Group 13 of the periodic table.  Guo teaches using Group 13 elements of the periodic table to make active regions in a similar device to Kim.  Therefore, it would have been obvious at the time of the invention to use Group 13 elements of the periodic table to make the active regions in Kim’s assembly because these elements were known in the semiconductor art for their use in active regions, as taught by Guo, and selecting among equivalent materials for their conventional use would be within the level of ordinary skill in the art.
Regarding claim 15, Guo (see, e.g., par. 0023) teaches that the semiconductor material further includes at least one element selected from Group 15 of the periodic table.
Regarding claim 16, Guo (see, e.g., par. 0023) teaches that the semiconductor material comprises one or more of GaP, AlAs, GaAs, AlP, InP, AlSb, GaAlAs, and GaInP, where the chemical formulas indicate primary constituents rather than specific stoichiometries.
Regarding claim 19, Kim (see, e.g., figs. 7 and 8) shows the assembly wherein:
The digit line 207a is under the second 204 source/drain region
The first and second transistor gates 203 are electrically coupled with first and second wordlines
The first and second storage elements 214 are within first and second memory cells of a memory array
Kim, however, fails to teach that the digit line is electrically coupled with sense-amplifier circuitry.  Guo (see, e.g., par. 0069), on the other hand, teaches using sense-amplifier circuitry to read the assembly and determine the logic state of a memory cell.  Accordingly, it would have been obvious at the time of filing the invention to one of ordinary skill in the art to include the sense-amplifier circuitry of Guo in the assembly of Kim to capture the value of the memory state of memory cells in the assembly.
Regarding claim 21, Kim (see, e.g., fig. 8) shows that the first and second storage-elements 214 are capacitors.
Regarding claim 24, Kim (see, e.g., fig. 8) shows that the gates 203 do not entirely surround outer peripheries of the channel regions.
Claims 10-12, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Sharma (US 2020/00279953).

Regarding claims 10-12, see the comments stated below in paragraphs 29 and 30 with respect to claims 17 and 18, which are considered to be repeated here.
Regarding claim 14, Kim (see, e.g., fig. 8) shows most aspects of the instant invention including an integrated assembly comprising:
An active region 201 comprising semiconductor material
First 205, second 204, and third 205 source/drain regions included in the active region
A first channel region with the semiconductor material and between the first 205 and second 204 source/drain regions
A second channel region within the semiconductor material and between the second 204 and third 205 source/drain regions
A digit line 207a electrically coupled with the second 204 source/drain region
A first transistor gate 203 operatively proximate the first channel region
A second transistor gate 203 operatively proximate the second channel region
A first storage-element 214 electrically coupled to the first 205 source/drain region
A second storage-element 214 electrically coupled with the third 205 source/drain region
Kim, however, fails to specify that the semiconductor material includes at least one element selected from Group 13 of the periodic table.  Sharma (see, e.g., par. 0051), in a similar assembly to Kim’s, teaches making active regions using Group 13 elements of the periodic table.  Therefore, it would have been obvious at the time of the invention to use Group 13 elements of the periodic table to make the active regions in Kim’s assembly because these elements were known in the semiconductor art for their use in active regions, as taught by Sharma, and selecting among equivalent materials for their conventional use would be within the level of ordinary skill in the art.
Regarding claim 17, Sharma (see, e.g., par. 0051) teaches that the semiconductor material includes at least one element selected from Group 16 of the periodic table.
Regarding claim 18, Sharma (see, e.g., par.0051) teaches that the semiconductor material comprises:
At least one element selected from the group consisting of gallium, indium and mixtures thereof
At least one element selected from the group consisting of oxygen, sulfur, selenium, tellurium and mixtures thereof.
Allowable Subject Matter
Claims 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.   Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
					
MDP/mdp
July 12, 2022